Case 1:18-md-02841-DPG Document 109 Entered on FLSD Docket 01/10/2019 Page 1 of 2
                 FILED BY                 D.C.

                       JAd 1û 2918                  CrYstalMerritt
                       JOEEAE.NQ:LE              Burleson,Texas76028
                       %. F#Ktl
                              zF
                               wa $1:QK
                        D.œ FtA..M$AM1
                                                   january 4,2018

    VIA FlRST CLASS M AlL
    -     .               -

    W ilkie D.Ferguson United StatesCourthouse
    400 North M iamiAvenue
    M iami,FL33128
    Attn:Clerk'sOffice

    Re:       Case No.1:18-cv-22275-DPG
              CrystalM errittv.M onatGlobalCorp.
              M asterFile No.18-md-02841-GAYLES
              S.D.Fla.Case No.1:18-m d-02841-DPG
              In RE:M onatHairCareProducts M arketing, SalesPracticesand ProductsLiabilityLitigation

    To The Honorable ludge Darrin P.Gayles,

           Ireceived a copy ofthe OrderGranting my previousattorneys'M otion to W ithdraw asCounsel
   that was entered and filed on Decem ber 21, 2018.lwas ordered to notify the Court on or before
   January 18,2019,ifIintend to obtain new counselorproceed prose.

          ldo notintend to represent myselfnordo Iw ish to pursue this matterindividually orseparate
   from the classacti
                    on Iitigation already in progress.

            Therefore,Iam asking the Courtto please dism iss me from the Iawsui
                                                                              t in which Iam a named
   Plaintiff,if Ihaven't been alreadw on the grounds that my statute of Iim itations has Iikel
                                                                                             y already
   passed,although Icannotconfirm thatwith absolute certainty. Iam also requesting the Courtto om itor
   redact my personalcontact information from public record provided by my previous counselin their
   M otion to W ithdraw.

           M y understanding isthat Iam stilla class mem ber in the class action Iawsuitwhich does not
   require m e to have an attorney noristhere any need to representm yselfbecause itrequiresno action
   on my part:(''AIIpurchasers or usersofM onat products residing in the United States orits territories
   between Odober1,2014 and the present''and ''Allpurchasers orusersofM onatproductsused by the
   respecti
          ve classrepresentative in the state ofTexas between October1, 2014andthe present.  '')
              Please Ietme know ifthere isanything furtherthatIneed to do.

              Thankyou foryourconsideration inthis matter. Awaiting yourreply,lrem ain.

                                                                ectfullysubm i
                                                                             tted,



                                                            CrystalM erritt
             '
Case 1:18-md-02841-DPG Document 109 Entered on FLSD Docket 01/10/2019 Page 2 of 2

                                            lSI1 &.t..
                                      <!             >.
                                      D
                                      l
                                      k
                                      j
                                      /!
                                       j3
                                        .
                                                      '
                                                      %
                                                      ,
                                                  //
                                                   'pp
                     G> z
                 , r rxl< ?,
                 1
                 d4 .
                  '!-
                    '' 0
                       -
                       'h7't .
                             # oe-p
                                  -c-)
                                     n
                                     '''
                 y z
                   < =o ./
                         '
                        'D


                                                          GJ
                                                          k
                                                          =?
                        c                                 E:
                                                          .
                                                              O
                        œ                                 t
                                                           C)
                        k                                 QJ
                                                              Q;
                            œ                             *
                                                          (r1
                                                          MJ
                                                          L,'3
                            O                             r CJ
                                                          G)
                                                          q.
                                                           ; 77
                            œ                             &. œ  -. X
                                                                     C4
                                                          G < N'-d CJ
                                                           (D- .- i
                                                           --        q'7 (.J
                                                           $.-t $7-. CL W.
                                                                         %
                                                                          --
                                                              &      X=
                                                              UD    ..- XJ
                                                                        X C'
                                                              u.    m> 'c to
                                                              (1)   s-
                                                          L& n .-o -V    L-
                                                             . .
                                                          L'R sk-o (.u. w;;
                                                                         -.
                   m                                          ' o ..-.. Q)
                                                              Q1
                                                               5 z
                                                                 >     :
                                                                       û-
                                                                        ..
                 * >                                      -N-
                                                          -.-& ..x
                                                          '> X
                                                                 -
                                                                   (-
                                                                    -
                                                                   +=
                                                             'T <- 4=
                 > O                                      > '
                                                            Qt' .c* <
                 * œ
                 D X
                   *
                             K



                        X
                     w CN
                     Q) &
                  w. œ l.D
                  M, +u s.
                  u. 4o x
                  œ * G
                  1
                  - Y
                    >. c-
                  - .   9 O
                        .
                  .r.
                    oo Cf1 a)
                           to
                   * cn -1
                   >
                  u (N          :D
                  QD to &
